Citation Nr: 1034630	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include depression and a nervous 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to February 
1964.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan.


FINDINGS OF FACT

1.  In an unappealed September 2002 rating decision, the RO 
denied a claim for service connection an acquired mental 
condition to include depression and a nervous condition, finding 
no evidence that the Veteran developed a chronic acquired mental 
during service or that was aggravated by service.  

2.  Evidence received since the September 2002 decision is 
cumulative or redundant, does not show that the Veteran's current 
depression is related to his military service in any way, and 
therefore does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
an acquired psychiatric disorder.    


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105 (2002); 38 C.F.R. §§ 3.156, 20.1105 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c). 



History and Analysis

In a November 2006 supplemental statement of the case, it appears 
that the RO may have reopened the Veteran's claim for and denied 
the claim on a de novo basis.  While the RO has adjudicated the 
issue on a de novo basis, the Board is under a legal duty in such 
a case to determine if there was new and material evidence 
received, regardless of the RO's action.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material evidence 
has been received to reopen the Veteran's claim for entitlement 
to service connection for an acquired psychiatric disorder, to 
include depression and a nervous disorder.  

Prior to the current claim, the Veteran's claim for entitlement 
to service connection for an acquired mental condition to include 
depression and a nervous condition was last denied by the RO in 
an September 2002 rating decision.  The Veteran did not appeal 
the decision and it became final.  

The evidence of record prior to the September 2002 rating 
decision denying service connection for an acquired mental 
condition to include depression and a nervous condition consists 
of items such as the Veteran's service treatment records, VA 
treatment records, private treatment records, VA medical 
examination reports, and contentions by the Veteran.  

VA treatment records from 1998 show that the Veteran was 
suffering from major depression, in remission on medications, a 
personality disorder, not otherwise specified and alcohol 
dependence in remission.  He was attending depression groups.  
The September 2002 rating decision denied the Veteran's claim 
because the RO found no evidence that the Veteran developed a 
chronic acquired mental during service or that was aggravated by 
service.  The RO noted that although the Veteran had submitted 
new VA treatment records showing residuals of depression, the 
evidence did not bear directly and substantially on the issues of 
whether an acquired mental condition began or worsened in 
service.  

Evidence received since the final September 2002 rating decision 
includes VA treatment records, a VA medical examination report 
and contentions by the Veteran.  

The new VA treatment records, including VA examination reports, 
show the Veteran continues to suffer from major depression and 
substance abuse.  None of these records, however, contains any 
competent indication or opinion that the Veteran's current 
acquired psychiatric disability is in any way related to his 
military service.  In fact, a May 2007 VA examiner opines that 
the Veteran's current major depression was not caused by or a 
result of his military service or psychiatric treatment in 
service.  

While there is some evidence the Veteran has submitted that is 
new, it must also be considered material.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In the current matter, the newly 
submitted evidence is cumulative and redundant and does not 
provide anything material regarding a positive association 
between the Veteran's current acquired psychiatric disorder and 
his military service.  

The evidence the Veteran has provided to VA in his current claim 
to reopen is substantially similar to the evidence the Veteran 
provided prior to the September 2002 final rating decision; it 
does not relate to the crucial unestablished fact necessary to 
substantiate the claim, as the new evidence shows merely that the 
Veteran currently suffers from depression.  Therefore, there is 
no new evidence that shows the Veteran's current disability is 
related to his military service.  

The Veteran claims that his depression is caused by or aggravated 
by his military service.  While the Veteran is competent to 
describe certain psychiatric symptoms, such as feeling down or 
anger, he is not competent to provide testimony regarding the 
etiology of the Veteran's acquired psychiatric disorder.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay 
evidence is competent when a layperson is competent to identify a 
medical condition, when a layperson is reporting a 
contemporaneous medical diagnosis, or when lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional) (citing Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 
4 (a layperson may be competent to identify a condition where the 
condition is simple, like a broken leg, but not if the condition 
is, for example, a type of cancer).  The etiology of an acquired 
psychiatric disorder is not a simple identification that a 
layperson is competent to make.  Therefore, the Veteran is not 
competent to opine as to the etiology of his acquired psychiatric 
disorder.  

Accordingly, the newly submitted records and contentions do not 
provide any new competent evidence that would indicate that the 
Veteran has a current chronic acquired psychiatric disorder that 
was incurred or aggravated during or related to his period of 
honorable service.  Rather, the evidence is cumulative and 
redundant, already received and considered in the final rating 
decision of September 2002.  Since there is no new competent non-
redundant evidence that links the Veteran's acquired psychiatric 
disorder to his military service, the evidence does not raise a 
reasonable possibility of substantiating the claim and thus is 
not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence has 
not been received since the September 2002 rating decision and 
reopening of the claim for service connection for an acquired 
psychiatric disorder, to include depression and a nervous 
disorder, is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed to 
reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More specifically, 
the RO must provide notice as to what evidence is necessary to 
substantiate the element(s) of service connection that was found 
insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Veteran was notified of the respective duties of the claimant 
and of VA prior to the adverse decision on appeal.  In February 
and May 2005 the Veteran was correctly advised of the previous 
denial of service connection for his claimed psychiatric 
disability and the bases for the denial, as well as of the 
requirement that he submit new and material evidence showing his 
current psychiatric disability was incurred in or caused by 
military service, that the RO would assist him in obtaining 
additional information and evidence, and of the responsibilities 
on both his part and VA's in developing the claim.  See Kent.  
Although notice under Dingess may have been inadequate in terms 
of vehicle or timing, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this regard, as the Board 
has concluded that the preponderance of the evidence is against 
the Veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, as the claim is not being reopened.  The Board concludes 
that VA has met its duty to notify the Veteran concerning his 
claim. 

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the Veteran's service treatment records.  VA 
records and private treatment records are associated with the 
file.  A VA examination was conducted.  Statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are any 
available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


